Citation Nr: 1000329	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued in 
December 2005, in which the RO denied the Veteran's claim for 
an increased rating.  The Veteran perfected an appeal to this 
issue.

In January 2009, the Board remanded the case to the RO for 
the issuance of a supplemental statement of the case (SSOC).

In December 2009, additional argument and evidence was 
received from the Veteran's attorney, along with a waiver of 
the Veteran's right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).
  
As a final preliminary issue, the Board notes that, in an 
October 2003 statement, the Veteran appears to have raised 
increased rating claims for residuals of gunshot wounds 
(GSWs) to his chest wall, left arm and forearm with retained 
foreign bodies, and to his buttocks.  These issues are 
referred to the RO for clarification and appropriate action. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
his PTSD has been productive of such symptomatology as 
nightmares and chronic sleep problems, intrusive memories, 
flashbacks, hypervigilance, anger and irritability, avoidant 
behavior, disturbances of motivation and mood, panic attacks, 
and an inability to establish and maintain work and social 
relationships.  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the evidence shows that the Veteran is unable to secure or 
follow a substantially gainful occupation, as a result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.125, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, VA's 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) also had held that at a 
minimum, adequate VCAA notice in an increased rating claim 
required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  

Initially, in light of the Board's favorable decision 
granting the Veteran a TDIU, the Board finds that all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished. 

Collectively, in a September 2005 pre-rating letter and a 
March 2009 post-rating letter, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA, 
consistent with the statutory and regulatory requirements and 
the holdings in Dingess and Vazquez-Flores I and II.  
Further, in the April 2009 SSOC, the RO set forth criteria 
for higher ratings for the Veteran's PTSD and readjudicated 
the claim, which is sufficient under Dingess.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records, available 
VA and private medical records, and statements from the 
Veteran's healthcare providers and his attorney addressing 
the severity of Veteran's disability.  The Veteran was 
afforded VA examinations in May 2003 and October 2005.  The 
Board also notes that, in October 2009, the Veteran was 
examined by a private physician, who provided a summary of 
the Veteran's symptoms from August 2002.  The Board finds 
that the evidence of record is adequate for rating purposes 
as this latter examiner reviewed the Veteran's medical 
records and provided a detailed clinical evaluation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board 
finds that no further assistance is warranted.  The RO issued 
an SSOC in April 2009.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's prior 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Under these circumstances, the Board 
concludes that the Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

II.  Background

Historically, in a September 1999 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective September 29, 1998.

In April 2003, the Veteran filed a claim for an increased 
rating.

VA treatment records and examination reports show that, in 
early May 2003, the Veteran was prescribed clonazepam after 
describing heightened anxiety associated with news of the war 
in Iraq.  At that time, he reported that he was on good terms 
with his adult daughters, but had an adversarial relationship 
with his ex-wife.  On examination, he was pleasant, 
cooperative, in good contact, alert, and oriented.  Affect 
was mildly restricted; mood was slightly depressed.  No 
perceptual disturbances were elicited.  Cognition was intact.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 60.  

By the end of that month, during a May 2003 VA examination, 
the Veteran reported that he had not used clonazepam despite 
occasional flashbacks and infrequent panic attacks due to his 
reluctance to take psychotropic medications.  He also 
described very frequent, intrusive and distressing thoughts 
and memories of his experiences in Vietnam and occasional 
flashbacks, which were very upsetting and sometimes 
disorienting.  The Veteran complained of chronic insomnia, 
usually getting only one or two hours of broken sleep at a 
time and waking easily.  He reported periods of depression 
and anhedonia and some loss of interest in activities, 
especially since his retirement in 2002.  He seldom 
socialized and had not been in a relationship since 2000.  
The Veteran reported episodes of high anxiety and probable 
pain once or twice a month, associated with more frequent 
reminders of combat in the news media, which he 
unsuccessfully had tried to avoid.  Most of his career as a 
mounted policeman, the Veteran was able to work alone.  Even 
so he took a number of days off from his job because of his 
mood or insomnia, but was never disciplined or written up for 
absences.  He retired several years early because of loss of 
interest in the job and greater difficulty relating to the 
public and fellow officers.  The Veteran reported significant 
unhappiness and depressed mood following the breakup of a 
four-year relationship about two years prior to the May 2003 
VA examination.  He reported a great deal of difficulty 
finding motivation for leisure and structured activities.  

During an October 2005 VA examination, the Veteran reiterated 
that he retired early, in part, because of lack of interest 
(related to PTSD) and the end of a long-term relationship 
with a fellow officer.  He had not been gainfully employed 
since 2003 and felt that his lack of employment might be 
exacerbating some of his PTSD symptoms.  But he added that he 
was not looking for another job because of disinterest and 
lack of energy.  He reported dating occasionally since the 
breakup of his relationship but he was not in a permanent 
relationship.  The Veteran reported that he had a few friends 
but spent much of his time alone watching television or 
working around his house.  He visited his adult children 
occasionally.  The Veteran complained of chronically troubled 
sleep, waking frequently during the night and napping during 
the day.  He reported occasional nightmares about his combat 
experiences, frequent thoughts about Vietnam during the day, 
and infrequent panic or near-panic attacks likely associated 
with his memories.  He described occasional survivor guilt, 
particularly after the last reunion of his Marine outfit, and 
that he was hypervigilant in crowded places.  The Veteran 
spent much of his time alone because of alienation associated 
with PTSD.  He reported difficulty getting into a new 
relationship and lacked interest in sports and leisure 
activities.  The Veteran also reported buying things 
impulsively for his kitchen.  

During both VA examinations in 2003 and 2005, the Veteran was 
casually dressed, appropriately groomed, alert and oriented 
in all spheres.  He made good eye contact and displayed 
appropriate behavior.  No impairment in communication or 
thought process was noted.  His speech was generally 
spontaneous and coherent and at normal rate and rhythm.  His 
thinking was relevant, logical, goal-oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations, delusions, or suicidal or homicidal 
ideations.  Long- and short-term memory was grossly intact; 
attention and concentration were adequate for the purposes of 
examination.  The Veteran indicated adequate maintenance of 
personal hygiene and other activities of daily living.  He 
did not report phobias, obsessive thoughts, or rituals that 
interfered with functioning.  The Veteran described chronic 
sleep disturbance resulting in fatigue during the day.  He 
reported infrequent panic attacks.  At the 2003 VA 
examination, the examiner indicated that the Veteran 
displayed a significant preoccupation with his memories of 
combat, the narrative of which he had difficulty interrupting 
and which showed marked evidence of emotional numbing.  The 
2003 VA examiner assigned a GAF score of 59, reflecting 
exacerbation of re-experiencing symptoms, some loss of 
interest in significant activities and moderate social 
withdrawal, with a range of 58 to 64 over the past year.  The 
2005 VA examiner assigned a GAF score of 54, reflecting 
insomnia, social withdrawal, lack of motivation, and re-
experiencing symptoms, with a range of 52 to 56 over the past 
year.

On the other hand, Vet Center and Veteran's Resource Center 
treatment records and provider statements reflect an entirely 
different view of the Veteran's PTSD symptomatology.

In a July 2003 statement, the Veteran's former therapist, D. 
A. G., C. S. W., B. C. D., noted that he had been treating 
the Veteran on a weekly basis since July 2002 for classic 
symptoms of PTSD.  This episode of PTSD appeared to have been 
brought about by the events of September 11, 2001, which 
brought the Veteran traumatically back to his own service 
during the Vietnam era.  He had suffered nightmares, night 
sweats, loss of appetite, and an inability to sleep and to 
stay asleep.  While initial progress was good, the Veteran 
again was traumatized by the events in Iraq.  Recently, 
although in recovery from alcohol dependence for twelve 
years, the Veteran had expressed a strong desire to drink 
again.  D. A. G. stated that it was obvious that events of 
the past two years were flooding the Veteran and becoming 
overwhelming.  He retired from the police department after 
more than twenty years of service with absolutely no plans 
for his future, no idea what to do, and a fear of doing 
anything.  The Veteran then bought a house in a neighborhood 
he knew nothing about with no research or planning, or any 
real desire to own a home.  He consistently and 
unrealistically compared himself to other retirees and could 
not make any plans for his future.  The Veteran talked about 
returning to school, but then found dozens of reasons to do 
nothing.  His personal relationships were non-existent and, 
at that time, the Veteran basically did nothing with his 
life.  D. A. G. diagnosed the Veteran with PTSD, moderate to 
severe impairment.  The prognosis was guarded to good so long 
as the Veteran remained in treatment on a one or more time 
per week basis.

In an April 2004 statement, D. A. G., the Veteran's former 
therapist at the Vets Center, indicated that he had treated 
him from July 2002 until the therapist's retirement in July 
2003.  This therapist indicated that the Veteran masked the 
true severity of his symptoms quite well, adding that it 
would be impossible for anyone seeing the Veteran once or 
twice to get a truly legitimate understanding of just how 
severely he had been affected by his experiences in Vietnam.  
While in a regimented situation, like the police department, 
the Veteran was able to function at an acceptable level.  
However, the events of 9/11, the invasion of Iraq and the 
Veteran's own retirement ended his fragile security.  This 
therapist stated that he doubted that the Veteran would be 
able to hold any job at that time because of his overwhelming 
fears, adding that any event that was out of the ordinary 
sent the Veteran right back to Vietnam.  Socially, the 
Veteran was backward with his last relationship ending 
disastrously.  At one point, the police department took his 
guns for fear of what the Veteran might do and returned them 
based on the therapist's assurances.  The Veteran was 
constantly in a state of near panic and did many things, 
including buying a house on impulse with no logical thought.  
While on the surface the Veteran appeared to function in a 
rational manner, he escaped from socialization and spent an 
enormous amount of time without human contact.  He had few, 
if any, real friends.  When last seen, the Veteran had 
absolutely no idea what to do with the rest of his life; his 
thoughts on that subject were at best muddled and extremely 
confused.  Though he could talk about his experiences in 
Vietnam, the Veteran did so almost as if he were talking 
about another person.  He became agitated and fearful.  When 
seen last, the Veteran was suffering from panic attacks, loss 
of appetite, and lack of sleep.  Unless he has had intensive 
care, the Veteran was quite possibly at wits end.  He could 
not make decisions, and those he did make were disastrous.  
For example, he bought a house in an area he knew nothing 
about without any research and retired from a job that he 
loved with no thought as to his future.  The Veteran viewed 
the world as a continuation of Vietnam.

In a July 2005 statement, the Veteran's licensed clinical 
social worker, K. D., indicated that he had been in treatment 
at the Veteran's Resource Center since January 2004.  
Initially, his presentation was one of a composed, well-
spoken and introspective individual.  It took months of 
therapy to establish enough of a relationship where this 
façade began to unravel.  She noted that the Veteran had 
developed impeccable defenses of rationalization, 
intellectualization and detachment.  The most compelling and 
all encompassing symptom was the Veteran's emotional numbing, 
along with an inability to identify his own contributions to 
the functioning of his unit and intense survivor's guilt, 
which had translated into a severely damaged self-image and 
an inability to experience feelings such as pleasure, 
excitement or anticipation.  The notion of change or "taking 
a chance" elicited immobilizing fear and anxiety, which was 
illustrated in isolation, limited relationships and his 
retirement, noting that he left his position because of not 
being able to tolerate the reckless behavior of officers who 
sought confrontation.  Hoping to experience fun, a 
snowmobiling event propelled the Veteran back to Vietnam as 
he found himself, riding alone in the "bush," coming to the 
"perimeter" of a clearing and scanning for "the enemy," 
which took days for him to recover from.  His interpersonal 
functioning was significantly impaired and his inability to 
integrate his own existence, all but negated the possibility 
of truly connecting with others.  The Veteran's marriage 
ended in divorce and successive relationships had been either 
damaging or empty.  He had a history of anxiety and episodic 
panic attacks, along with periods of depression.  Although he 
never had verbalized suicidal ideation, he consistently 
questioned the purpose of his existence.  The Veteran 
struggled with insomnia and loss of appetite due to 
psychological struggles.  He maintained his isolation and 
often made decisions without considering the consequences.  
To maintain his image as an "average guy", the Veteran over 
prepared for even the smallest tasks and required this kind 
of rigidity to maintain his existence and to control and 
perpetuate his façade.  

In a November 2006 statement, K. D. noted that, as the 
Veteran approaches three years of PTSD-focused therapy, he 
has only begun to confront some of the more distressing 
components of his service experience.  Only in recent months 
did the Veteran recount a period in 2000 where he feared that 
he was capable of taking his own life so that he removed his 
off-duty weapons from his home.  He described the harrowing 
months that followed as filled with despair, anxiety and 
frequent panic attacks.  His depression has robbed the 
Veteran of his ability to experience even the simplest of 
life's pleasures and, more significantly, of establishing any 
enduring and meaningful relationships.  Another component is 
the Veteran's obsessive rituals, which began with the 
perfunctory locking of all doors and windows prior to 
retiring to bed.  He cannot, regardless of weather 
conditions, allow the windows to be left open.  Despite 
closed windows, he will not use air conditioning or fans, as 
that would muffle the sound of the "enemy."  He describes 
perpetually fighting sleep so he can take "one last look 
around."  His bedroom door must be left open.  Closing the 
door or opening a window creates tremendous anxiety.  He has 
well-thought out plans for a would-be attacker and has 
incorporated nearby objects in the bedroom in his plan of 
self-defense.  The rituals performed at night are a fruitless 
effort to obtain rest.  His nights are wrought with 
nightmares, anxiety and fitful sleep.  Daily routines are 
weighted with the same excessiveness to be prepared for 
anything, as well as protect his being.  Relationships have 
been complicated and ultimately ended as a result of the 
Veteran's rigidity.  He has been unable to spend the night at 
the home of a "significant other", much less vacation in a 
hotel for fear of losing the only sense of control he feels 
he maintains.  The result has been a limited, isolated and 
lonely existence-a reality that the Veteran works hard to 
keep hidden from those around him.  K. D. assigned a GAF 
score of 56.

In a June 2008 statement, K.D. reiterated that she had been 
working with the Veteran since January 2004, at that time he 
had been retired for two years.  A review of his records 
revealed that his decision to retire early was impacted by 
symptoms associated with PTSD.  Having reviewed his records, 
and become familiar with his medical history and working with 
him consistently since 2004, it is appropriate to determine 
that the Veteran is unemployable as a result of his PTSD and 
that his severe condition warrants a GAF of 41.  An important 
aspect of his PTSD is that the Veteran has little trust in 
others, but especially in VA employees.  This distrust causes 
him to often be unable to divulge critical information 
regarding his symptoms to unfamiliar examiners and treatment 
providers that can result in reports that do not accurately 
reflect the severity of his PTSD.  In her opinion, GAF scores 
of 59 and 54 in the Veteran's medical history reflect this 
situation and they are poor indicators of his actual level of 
functioning, which is much more severe than that.

In an October 2009 private evaluation report, M. L. C., M. 
D., FACP, indicates that he reviewed the Veteran's medical 
records from August 2002 forward.  The medical record was 
filled with reports of the severe disease process the Veteran 
has; two outlying reports appear to come from the VA.  Dr. M. 
L. C. stated that the Veteran has severe and pervasive 
symptoms of PTSD that have completely disabled him since 
2002, that there is no question of the severity of his 
disease and the extent of his disability secondary to that 
process, and that the two VA examination reports minimize the 
Veteran's symptoms and come to faulty conclusions regarding 
the severity of his PTSD.  This private physician feels that 
the Veteran has essentially not had a GAF score greater than 
50 since his discharge from service.  

On examination, he was oriented to name, age, and location 
and appeared to be without any cognitive impairment.  The 
Veteran was cooperative and appropriate and presented with 
slow and quiet speech which would occasionally escalate when 
he was agitated in recalling traumatic events.  His affect 
was significantly flat, contracted and without normal 
fluctuation.  The Veteran's mood was described as depressed, 
sad, and worried, and, at times, angry.  His thought content 
was linear and logical, although, at times, mildly 
circumstantial.  He described ongoing passive suicidal 
ideation without plan or intent.  There was no evidence of 
homicidal thinking or psychosis.  There were significant 
changes in his mental status when discussing the variety of 
traumas experienced while on active duty.  During those 
times, the Veteran would become profoundly more flattened, 
silent and had long periods of silence and paucity of speech.  
Dr. M. L. C. opined that the Veteran's PTSD was chronic with 
delayed onset.  His current response to past traumas 
continued to include intense fear, helplessness and anger.  
The Veteran had ongoing intrusive recollections regarding the 
distressing events including images, thoughts and 
perceptions.  There were ongoing recurrent distressing dreams 
and periods where he felt that the traumatic event was 
reoccurring.  He clearly and overtly has intense 
psychological distress on any exposure to internal or 
external cues symbolizing these events.  The Veteran engaged 
in extensive avoidance to prevent thoughts, feelings or 
conversations associated with his traumas and he avoided 
circumstances, including activities, places, or people that 
could potentially cause him to recall these events.  He 
showed extremely diminished interest or participation in 
these activities.  The Veteran also has symptoms of 
significant hyperarousal with difficulty falling or staying 
asleep, outbursts of anger, hypervigilance, and difficulty 
concentrating and functioning in any aspect of his day-to-day 
life.  Dr. M. L. C. added that the Veteran's severe PTSD was 
profoundly disabling by 2002 to the extent that he was 
completely disabled from functioning in the workplace  During 
this time period, his PTSD alone made him unable to sustain 
gainful employment.  It is very clear that the Veteran is 
nonfunctional in many aspects of his life, including the 
inability to engage in appropriate relationships and even 
simple social situations, let alone the workplace.  Dr. M. L. 
C. concluded that the degree of the Veteran's disability has 
nothing to do with his historical diagnosis of substance use 
disorders, as the signs and symptoms causing him to be 
disabled are purely associated with PTSD.  A GAF score of 40 
due to PTSD alone was given.

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 
C.F.R.§§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 40 and 60.  The Board notes that a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, his PTSD more nearly approximates the criteria for a 
70 percent rating, but no more, during the entire period in 
issue.  Thus, the Board concludes that staged ratings are not 
warranted.

During the period in issue, the Veteran has not been 
hospitalized for his PTSD.  Instead he was seen at the Vet 
Center or the Veteran's Resource Center for individual 
counseling on nearly a weekly basis.  The overall medical 
evidence reflects a level of impairment most consistent with 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  The medical record suggests that the Veteran's PTSD 
has caused occupational and social impairment with 
deficiencies in most areas, such as work, social 
relationships, thinking and mood.  As noted above, the 
Veteran has several obsessional rituals which have prevented 
him from being able to spend the night at the home of a 
"significant other", much less vacation in a hotel for fear 
of losing the only sense of control he feels he maintains.  
Relationships have been complicated and ultimately ended as a 
result of the Veteran's rigidity.  The Veteran's marriage 
ended in divorce and successive relationships have been 
either damaging or empty.  The Veteran's PTSD has also been 
characterized by marked social avoidance and emotional 
numbing.  The Veteran has symptoms of significant 
hyperarousal with difficulty falling or staying asleep, 
flashbacks, nightmares, panic attacks, intrusive memories, 
outbursts of anger, hypervigilance, disturbances of 
motivation and mood, hyperstartle response, and difficulty 
concentrating and functioning in his day-to-day life.  One of 
his therapists, D. A. G., indicated that the events of 9/11, 
the invasion of Iraq and the Veteran's own retirement ended 
his fragile security.  He retired several years early because 
of loss of interest in the job and greater difficulty 
relating to the public and fellow officers.  This therapist 
stated that he doubted that the Veteran would be able to hold 
any job because of his overwhelming fears, adding that any 
event that was out of the ordinary sent the Veteran right 
back to Vietnam.  The Veteran has a diminished ability to 
derive pleasure from daily activities.  

However, the preponderance of the evidence does not show that 
the Veteran's symptoms warrant a rating in excess of 70 
percent for the time period in issue.  In this regard, the 
Board notes that the Veteran's PTSD generally has not been 
manifested by gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to maintain minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, so as to 
warrant a 100 percent schedular rating.

TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  § 4.16(a).  

In the instant case the Veteran meets the schedular criteria 
for a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-
connected PTSD which has been evaluated as 70 percent 
disabling.  In addition, the Veteran is service connected for 
tinnitus and for GSWs to the left arm, left forearm and chest 
wall, with retained foreign bodies, and each having separate 
10 percent disability ratings, and for a GSW to the buttocks 
and bilateral hearing loss, each rated noncompensably 
disabling; for a combined rating of 80 percent.  Thus, the 
Veteran meets the schedular criteria outlined in 38 C.F.R. 
§ 4.16(a).  Furthermore, both of the Veteran's treating 
therapists and Dr. M. L. C., a private physician, who, after 
reviewing the Veteran's treatment records and VA examination 
reports and examining the Veteran, maintain in various 
statements that the Veteran's PTSD alone has been seriously 
disabling for an extended period of time, at least since 
2002, so as to render him completely disabled from 
functioning in the workplace.  

Given that the Veteran meets the criteria outlined in 
38 C.F.R. § 4.16(a), and resolving all doubt in his favor, 
the Board concludes that a TDIU is warranted.  

IV.  Other Considerations

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 70 percent rating 
and the TDIU already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on 
employment are already considered in the assignment of a 
TDIU.  Moreover, the Veteran has never been hospitalized 
because of his PTSD, so as to otherwise render impractical 
the application of the regular schedular standards.  
Accordingly, referral for extraschedular consideration is not 
warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A  70 percent rating for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.  

A TDIU is granted; subject to the provisions governing the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


